Title: To Thomas Jefferson from Henry Dearborn, 8 January 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sirs—
                     
                        8 Jan. 1805
                     
                  
                  I do not consider any Territorial Govr. as having any direction of the factories or trading houses unless by perticular and special directions from the Presidt. of the U.S.
                  I think that Govr. Harrison has incorrect ideas as to the command of the regular Troops in Louisiana, for although the law gives the respective Commandants the command of the regular Troops in their respective Districts, it does not give any new authority to the Govr. over the regular Troops.—Govr. Harrison is undoubtedly intitld to an additional compensation for his service as Govr. of Louisiana, but if Detroit & uper Louisiana shall be made each a Teritory, his service will be very much diminished. respect
                  
                  
                     H.D
                  
               